Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2019 has been considered by the examiner.

Status of Claims
Claims 1-19 are pending.
Claims 3-4, 7-10, 13—16, and 18-19 are non-elected.

Election/Restrictions
Applicant's election with traverse of Group I, claims 2 and 17, in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the grounds that the inventions overlap in scope and are not mutually exclusive.  This is not found persuasive because though the inventions, as claimed, are capable of use together, they have a materially different design and they do not overlap in scope. For example, Group I requires an inequality be satisfied that includes a specific relationship between TTL and IH, which is not required by any of Groups II-
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 7-10, 13-16, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 11, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a projection lens assembly with four lenses, does not reasonably provide enablement for a projection assembly with any other number of lenses (greater than 4) as is currently possible with the “comprising” language of independent claims 1 and 11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The examiner suggests one of the following options: changing “comprising” to “consisting of”, adding a limitation that “the projection lens assembly includes only four lenses”, or adding a limitation that “the projection lens assembly includes no more than four lenses”.
Claims 2, 5, 6, 12, and 17 inherit the deficiencies of claims 1 and 11 through their dependencies.
For purposes of examination, the examiner has interpreted the claims to require exactly four lenses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is indefinite because in line 11, the inequality is written as 2.0<|f2/f2|<2.8. However, f2/f2 would always be 1 and thus not between 2.0 and 2.8.
For purposes of examination, the examiner has interpreted this limitation to read “f1/f2”.
Regarding claims 12 and 17, the claims inherit the deficiencies of claim 11 through their dependencies.

Allowable Subject Matter
Claims 11, 12, and 17 would be allowable, once the above stated 35 USC 112(a) rejection is corrected.
Claims 2 and 5 would be objected to, once the above stated 35 USC 112(a) rejections is corrected.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 would be allowable over the cited art of record, once the above stated 35 USC 112(a) and 112(b) rejections are corrected, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a projection lens assembly, consisting of four lenses, 
Claims 12 and 17 would be allowable over the cited art of record, once the above stated 35 USC 112(a) and 112(b) rejections are corrected, for at least the reason that they depend from claim 11.
Claim 2 would be objected to, once the above stated 35 USC 112(a) rejection is corrected, as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that 0<(1+TAN(CRA))*TTL/IH<2.5, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1, from which claim 2 depends.
Claim 5 would be objected to, once the above stated 35 USC 112(a) rejection is corrected, as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that 2.0<|f1/f2|<2.8, as generally set forth in claim 5, the device including the totality of the particular limitations recited in claim 1, from which claim 5 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al. (US 2018/0136440) of record (hereafter Hsueh’18).
Regarding claim 1, Hsueh’18 discloses a lens assembly (see at least the abstract) comprising, sequentially along an optical axis from an image side to a source side, a first lens (see at least Fig. 7, where 410 is the first lens), a second lens (see at least Fig. 7, where 420 is the second lens), a third lens (see at least Fig. 7, where 430 is the third lens), and a fourth lens (see at least Fig. 7, where 440 is the fourth lens), wherein the first lens has a positive refractive power, and an image-side surface of the first lens is a convex surface (see at least Fig. 7 and the 
The limitation, “projection lens assembly”, in the preamble is given limited patentable weight. Hsueh’18 discloses the same structure as the projection lens assembly as claimed.

Regarding claim 6, Hsueh’18 discloses all of the limitations of claim 1.
Hsueh’18 also discloses that a radius R4 of curvature of the source-side surface of the second lens and a radius R5 of curvature of an image-side surface of the third lens satisfy: 0.8<R4/R5<1.2 (see at least Tables 7, 15, and 21, which provide data for the 4th, 8th, and 11th embodiments, where R4/R5 is 0.82, 1.197, and. 1.118, respectively).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsueh et al. (US 2016/0274331) of record (hereafter Hsueh’16).
Regarding claim 1, Hsueh’16 discloses a lens assembly (see at least the abstract) comprising, sequentially along an optical axis from an image side to a source side, a first lens (see at least Fig. 2a, where 210 is the first lens), a second lens (see at least Fig. 2a, where 220 is the second lens), a third lens (see at least Fig. 2a, where 230 is the third lens), and a fourth lens (see at least Fig. 2a, where 240 is the fourth lens), wherein the first lens has a positive refractive 
The limitation, “projection lens assembly”, in the preamble is given limited patentable weight. Hsueh’16 discloses the same structure as the projection lens assembly as claimed.

Regarding claim 6, Hsueh’16 discloses all of the limitations of claim 1.
Hsueh’16 also discloses that a radius R4 of curvature of the source-side surface of the second lens and a radius R5 of curvature of an image-side surface of the third lens satisfy: 0.8<R4/R5<1.2 (see at least Tables 3, 5, 7, 9, 11, and 13, which provide data for the 2nd through 7th embodiments, where R4/R5 is 0.97, 1.05, 1.02, 0.86, 1.16, and 0.89, respectively).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lin et al. (US 2009/0073571) (hereafter Lin).
Regarding claim 1, Lin discloses a projection lens assembly (see at least the abstract) comprising, sequentially along an optical axis from an image side to a source side (see at least Fig. 1 and paragraph [0019], where 90 is a spatial light modulator, which acts as the source for the projection lens assembly), a first lens (see at least Fig. 1, where 10 is the first lens), a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references all meet the limitations of claim 1, but were found not to teach or suggest the limitations of claims 2, 5, 11, and 17.
Lin et al. (US 10,495,846)
Chen et al. (US 2019/0101724)
Liu et al. (US 9,329,361)
Huang (US 2012/0113310)
Huang et al. (US 2012/0099014)
Tang et al. (US 2010/0165483)
Sun (US 7,433,135)

Moskovich et al. (US 2003/0071929)
Moskovich (US 4,776,681)
Betensky (US 4,707,084)
Arai (US 4,666,261)
Fukuda (US 4,620,773)
Yamakawa et al. (US 4,577,935)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADAM W BOOHER/             Examiner, Art Unit 2872